If02(5
                                            NO.04-15-00018-CR
                                                                                                                                                      ORIGINAL
       IN THE TEXAS COURT OF CRIMINAL APPEALS
                    AUSTIN, TEXAS

                            CHARLES                        ANTHONY                          LHERAULT
                                                                                            APPELLANT




                                         THE STATE OF TEXAS
                                                                                APPELLEE




        J* -I*.A.J* -.'- -.'- kf..A. .A..A. .A..A.-A. »», »»,.A. «(' -V "V '*•* "-''*'" "'•* -''*"V *•'•* *•'- J'- J>-'J* -1-* "'' "''*'-"'*


            PETITION FOR DISCRETIONARY REVIEW
        ~V -'—A- -*- »•- *•- *•- «A. »*- »*- .A. «A. »»- -A. .A. -A. -A. -A, -A. -A, -A. **- »•- .A. «A. -A. «A».A. .A. .A. *A. -t„ .A, J . fc»„




ON   APPEAL          FROM THE                           175TH JUDICIAL                                            DISTRICT                         COURT
                                 OF BEXAR COUNTY,                                                  TEXAS
                         CAUSE NUMBER 2013-CR-10281                                                                                                    FILED |j\j
                                                                                                                                           COURT OF CRIMINAL APPEALS


                                  p.D.R. FROM APPELLANT                                                                                            Abel Acosta, Cierk
                                  -I- .A. .A. *«- J- »»--A.-A. »!*.A. .A. .A, .A, »!„ .A, «A..A. .A. .A. .A, »f,




                           CHARLES                        ANTHONY                          LHERAULT
                              T.D.C.J.-C.I.D.#1972430
                               2400 WALLACE PACK ROAD
                                   NAVASOTA, TEXAS 77868




                                                                                                                                                              *Eci=ivi=D
                                                                           RECEIVED IN                                                                        OCT 2 7 2015
                                                                     COURT OF CRIMINAL APPEALS
                                                                                                                                                           JWRDC0U&
                                                                                                                                                                  &P£4tS
                                                                                                                                                                 SW
                                                                                         OCT 27 2015


                                                                             ^bet Acosta,Clerk
(A)IDENTITY OF JUDGE, PARTIES, AND COUNSEL.
   CHIEF   JUSTICE SANDEE BRYAN MARION,          KAREN ANGELINI,   JASON PULLIAM



   NICHOLAS    LaHOOD   CRIMINAL   DISTRICT   ATTORNEY


   ANDREW N.    WARTHEN. ASSISTANT     DISTRICT ATTORNEY

   MICHAEL D.    ROBBINS   ASSISTANT    PUBLIC DEFENDER



(B)TABLE OF CONTENTS: N/A

(C)INDEX OF AUTHORITIES: N/A

(D)STATEMENT REGARDING ORAL ARGUMENTS: N/A

(E)STATEMENT OF THE CASE:N/A

(F.) STATEMENT OF PROCEDURAL HISTORY:N/A

(G)GROUNDS FOR REVIEW:N/A

(H)ARGUMENT: N/A


                                        PRAYER


   Appellant PRAYS this P.D.R.         is processed as soon as possible, in

   that he is able to file his 11.07/§2254 within the time limits set

   by the Federal Rules of Appellate Procedure.




(J)APPENDIX: N/A
                       UNSWORN   DECLARATION


COMES NOW, Charles Anthony   Lherault, Petitioner in the above

styled and numbered cause, declares under the penalty of perjury

that the above is true and correct to the best of my knowledge.




                    Charles Anthony Lherault
                     2400 Wallace   Pack Road
                      Navasota, Texas 77868

                                                           PRO   SE
                              jfourtl) Court of Appeals
                                     ^>an Antonio, tEexas

                                 MEMORANDUM OPINION

                                           No. 04-15-00018-CR


                                   Charles Anthony LHERAULT,
                                             Appellant

                                                   v.



                                       • The STATE of Texas,
                                                Appellee

                     From the 175th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2013CR10281
                             Honorable Mary D. Roman, Judge Presiding

Opinion by:       Jason Pulliam, Justice

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Jason Pulliam, Justice

Delivered and Filed: September 30, 2015

AFFIRMED


                                              Background


           Charles Lherault was charged with the offenses of assault-family violence by choking or

strangulation and continuous family violence. Prior to trial on the merits, a jury was empaneled
to determine whether Lherault was competent to stand trial. That jury found Lherault competent

to stand trial.     Subsequently, another jury convicted Lherault and assessed punishment at

confinement for twenty-six years and ten years, respectively.
                                                                                     04-15-00018-CR




       In one issue on appeal, Lherault contends the first jury's finding that he was competent to

stand trial was against the great weight and preponderance of the evidence. Lherault's argument

is construed as a challenge to the factual sufficiency of the first jury's competency determination.

We affirm the judgment of the trial court.

                                       Standard of Review


       In reviewing a defendant's factual-sufficiency challenge to a jury's competency verdict,

the appellate court must consider all the evidence relevant to the issue at hand, and determine

whether thejudgment is so against the great weight and preponderance of the evidence so as to be

manifestly unjust. Meraz v. State, 785 S.W.2d 146, 155 (Tex. Crim. App. 1990); Lasiter v. State,

283 S.W.3d 909, 916 (Tex. App.—Beaumont 2009, pet. ref d). The appellate court "views the

entirety of the evidence in a neutral light, but it may not usurp the function of the jury by

substituting its judgment in place of the jury's assessment of the weight and credibility of the

witnesses' testimony." Matlock v. State, 392 S.W.3d 662, 671 (Tex. Crim. App. 2013); see

Musgrove v. State, 422 S.W.3d 13, 17 (Tex. App.—Waco 2013, pet. ref d). In this neutral light,
the appellate court determines whether the evidence supporting the jury'sfinding is "so obviously
weak as to undermine confidence in the jury's determination," or the proof supporting the jury's

finding, "although adequate iftaken alone, is greatly outweighed by contrary proof." See Johnson
v. State, 23 S.W.3d 1,11 (Tex. Crim. App. 2000). Aclearly wrong and unjust verdict occurs where
the jury's finding "shocks the conscience," or"clearly demonstrates bias." Santellan v. State, 939
S.W.2d 155, 164-65 (Tex. Crim. App. 1997). The appellate court may disagree with the jury's

finding even if probative evidence exists that supports the finding. Id. at 164; see also Johnson,
23 S.W.3d at 7. However, "it is the exclusive province of the jury to resolve conflicts" in the

evidence presented. Williams v. State, 191 S.W.3d 242, 248 (Tex. App.—Austin 2006, no pet.).
As the arbiter of conflicting evidence, the jury may accept or reject any part of a witness's
                                                                                    04-15-00018-CR




testimony. Lasiter, 283 S.W.3d at 917; see also Wesbrook v. State, 29 S.W.3d 103, 111 (Tex.

Crim. App. 2000).

                                            Analysis


       Lherault contends the evidence presented to the jury proved he was incompetent to stand

trial. Lherault argues the evidence showed he became so fixated and obsessed over minute and

unimportant details that he lost the ability to engage in a reasoned choice of legal strategies and

options. This, Lherault argues, left him unable to consult with his attorney with a reasonable

degree of rational understanding. Lherault bases this argument on the testimony of the expert

witnesses and on his own testimony.

       A defendant is presumed competent to stand trial and holds the burden to prove

incompetency by a preponderance of the evidence. TEX. CODE CRIM. Proc. Ann. art. 46B.003(b)

(West 2006). A defendant is not competent to stand trial if the defendant lacks: "(1) sufficient

present ability to consult with the defendant's attorney with a reasonable degree of rational

understanding; or (2) a rational as well as factual understanding of the proceedings against the

defendant." Tex. Code Crim. Proc. Ann. art. 46B.003(a).

        Inthe eventa defendant utilizes an expert to demonstrate or evaluate competency, the Code

of Criminal Procedure sets out the factors experts should use to conduct this evaluation. TEX.

Code Crim. PROC. Ann. art. 46B.024 (West Supp. 2014); see Morris v. State, 301 S.W.3d 281,

286 (Tex. Crim. App. 2009). These factors include whether a defendant can (1) rationally

understand the charges against him and the potential consequences of the pending criminal

proceedings; (2) disclose to counsel pertinent facts, events and states of mind; (3) engage in a
reasoned choice of legal strategies and options; (4) understand the adversarial nature of criminal

proceedings; (5) exhibit appropriate courtroom behavior; and (6) testify. Tex. Code Crim. PROC.

Ann. art. 46B.024(1)(A)-(F).
                                                                                     04-15-00018-CR




         At the competency trial, the jury heard the expert testimony of forensic psychologist Dr.

Jack Ferrell and Brian Skop, M.D., a psychiatrist, who both evaluated Lherault for competency

using the factors set out in article 46B.024. Both Dr. Ferrell and Dr. Skop testified Lherault had

an above average understanding of the charges against him, the adversarial nature of the

proceedings and of the potential consequences he faced. Dr. Ferrell and Dr. Skop testified Lherault

had no difficulty discussing the facts and events surrounding his case. Both experts believed

Lherault could exhibit appropriate courtroom behavior and testify if the need arose. Further, Dr.

Ferrell and Dr. Skop declined to diagnose Lherault with any mental disease or disorder, although

both concluded Lherault exhibited narcissistic personality traits. According to both experts,

Lherault held a superior belief in his opinions and did not take criticism or disagreement well,

which manifested itself in stubborn and insistent behavior. However, Dr. Ferrell and Dr. Skop

differed in their conclusion as to whether this behavior rendered Lherault incompetent to stand

trial.


         In Dr. FerrelPs opinion, Lherault's narcissism prevented him from engaging in a reasoned

choice of legal strategies and options. According to Dr. Ferrell, Lherault had spenta great deal of

time studying the facts of his case and researching the law and had very specific opinions about

how he wanted his defense to be handled. Dr. Farrell testified that Lherault would become fixated

on his defensive theories or thoughts on a detail of the case, and when fixated, Dr. Ferrell had

difficultly redirecting Lherault to a different topic.

         Dr. Ferrell expressed concern this fixation created a bad working relationship between

Lherault and his attorney. Dr. Ferrell testified Lherault had grown to distrust his attorney because

Lherault did not think his attorney was following through with the defensive strategies Lherault

wanted accomplished.       Dr. Ferrell testified that while observing Lherault and his attorney

conferring, he saw this distrust and opined that Lherault's tendency to fixate impaired their ability
                                                                                     04-15-00018-CR




to communicate. Dr. Ferrell opined this impairment was directly related to Lherault's narcissistic

tendency to place his own opinions—particularly those regarding legal strategy—over those of his

attorney, and for this reason, Lherault did not have sufficient present ability to consult with his

attorney with a reasonable degree of rational understanding.

       Conversely, Dr. Skop testified that although Lherault's narcissistic tendencies created

difficulties, he possessed sufficient ability to consult with his attorney. Dr. Skop testified that

Lherault would engage in "diatribes" about details of his case, but Lherault was "interruptible," an

indication of his ability to control himself.    Dr. Skop testified Lherault could communicate

effectively if provided the ability to "give his two cents." Dr. Skop also watched Lherault and his

attorney confer and observed the same insistence and stubbornness described by Dr. Ferrell. Dr.

Skop agreed this behavior could negatively impact Lherault's ability to collaborate with his

attorney; however, in his experience it is common for a defendant to be frustrated with or distrust

his attorney. Dr. Skop opined distrust of an attorney, by itself, is not a factor in determination

whether a defendant is incompetent to stand trial. Dr. Skop concluded that although Lherault's

behavior would make communication with his attorney difficult, he did not lack the capacity to do

so.



       Additionally, Lherault testified at the competency trial. Lherault testified he believed he

and his attorney could communicate most ofthe time, including the ability to discuss legal strategy;

however, Lherault said he could not get certain questions answered and this left him distrustful of

her. Lherault testified he had researched the law and determined the charges against him should

be dismissed, but felt his attorney was not working adequately to have the charges dismissed.

Lheraultcomplained his attorneywouldnot file the motionshe had writtenfor her to file. Lherault

expressed his belief that because his attorney was appointed, she would not do what he wanted.
                                                                                       04-15-00018-CR




Lherault denied ever receiving any mental health treatment and described his personality as

"quirky" and "very strong headed."

       We have reviewed in a neutral light all the evidence presented to the first jury to determine

competency. With regard to the first factor to indicate competency, the jury heard conflicting

evidence on the issue whether Lherault had the present sufficient ability to consult with his attorney

with a reasonable degree of rational understanding. As discussed, Dr. Ferrell and Dr. Skop

provided differing testimony about whether Lherault's narcissistic personality traits rendered him

unable to consult with his attorney. Because the jury is the arbiter of conflicting evidence, this

court will not substitute its judgment in place of the jury's. See Matlock, 392 S.W.3d at 671;

Lasiter, 283 S.W.3d at 917. Given the testimony presented, the jury could have weighed the

conflicting evidence and reasonably found Lherault was sufficiently capable of consulting with his

attorney with a reasonable degree of rational understanding. See Lasiter, 283 S.W.3d at 917.

        With respect to the second factor to indicate competency, Lherault concedes he held a

rational and factual understanding of the proceedings against him. Further, Dr. Ferrell and Dr.

Skop's testimony supports the conclusion that Lherault had such an understanding.

        Upon reviewof the evidence in a neutral light, givingdeference to the jury's determination

of the conflicting evidence, we conclude the jury's determination that Lherault was competent to

stand trial was not so against the great weight and preponderance of the evidence as to be

manifestly unjust. See id.

                                            Conclusion


        For the above reasons, we overrule Lherault's sole issue on appeal and affirm the trial

court's judgment.

                                                   Jason Pulliam, Justice

DO NOT PUBLISH

                                                 -6-